Title: Franklin and Jacques Finck: Agreement, [before 1 January 1783]
From: Franklin, Benjamin,Finck, Jacques
To: 


[before January 1, 1783]
Le Mtre. d’Hotel entreroit le 1r. Janvr. 83. et agiroit en cette Qualité de concert avec le Cuisinier actuel pendant 2 ou 3 Mois pour se mettre au fait de la maniere de vivre de M. Franklin, ainsi que de la Depense que cette vie exige. Il aura des Gages à raison de 600 lt. par an. On lui donnera en outre une Gratification, Si on a lieu d’être content de lui, tant par rapport à sa maniere de faire l’office, que par les Epargnes qu’il pourra introduire dans la Maison.
Au bout de 3 mois voici l’Arrangement qu’on propose.
Le Mtre. d’Hotel prendra sur son Compte le Linge, Batterie de Cuisine, Fayance &ca. après Estimation faite des dit Articles.—
Alors il n’aura plus de Gages, Mais Mr. Franklin lui donnera 6 lt. par Tête pour lui ainsi que pour chaque personne qui dinera à sa Table, et le Mtre. d’Hotel fera toutes les Depenses du Diner et du Dessert tant par rapport au manger que pr. le Bois de Cuisine, Charbon et Eau et generalement tout ce qui concerne le Repas. Le Mtre. d’Hotel fournira en outre, sans augmenter de Prix, tout le Pain, beurre, Sucre, Thé, Caffé &ca. qui pourront être consommés au Dejeuné de M. Franklin.— Les Gens auront leur argent à depenser. Le Cuisinier et Garçon de Cuisine deront aux Gages du Mtre. d’Hotel.
Par cet Arrangement M. Franklin n’aura a fournir dans sa maison que les articles suivants, savoir,
Les Vins et Liqueurs
Le Bois pour les Chambres,
Bougies et Chandelles pour les Appartements
& L’huile à bruler.
Si au bout d’un an on a raison d’être tres content du Mtre. d’Hotel par rapport à l’abondance et Bonté des provisions qu’il aura fournies—On lui donnera encore une Gratification.
